DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive. 
The applicant has argued on pages 6-7 of the arguments that “…The Office Action refers to Figure 3 and paragraphs [0011] and [0038] of Clowes. However, the cited portions of Clowes do not appear to disclose, for example, a modulator configured to modulate a train of radiation pulses to provide modulated pump laser radiation, the modulation being such to selectively provide one or more bursts of the pulses and to provide those one or more bursts to the claimed hollow-core photonic crystal fiber. The cited portions of Clowes do not disclose provision of one or more bursts. Rather, the cited portions of Clowes merely describe emitting a train of pulses with a uniform repetition rate just with a different repetition rate than input to Clowes’ gating device 33. There is no description therein of one or more bursts, wherein Applicant's specification describes that “each burst (with burst duration Tburst) comprises of a number of pump pulses. The individual bursts have a temporal delay Tdelay, which may be much longer (e.g., more than 2 times, more than 5 times, more than 10 times or more than 100 times longer) than the temporal delay between each individual pump pulse.””.
The examiner does not agree. It is noted that the features upon which applicant relies (i.e., The individual bursts have a temporal delay Tdelay, which may be much longer (e.g., more than 2 times, more than 5 times, more than 10 times or more than 100 times longer) than the temporal delay between each individual pump pulse) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Clowes discloses in paragraph [0038] that “The output pulses from the pump laser 31 pass through lens (e.g., a set of lenses) 32 to the gating means 33, which here comprises an optical modulator, synchronised to the pump laser 31 and operable so that it can gate the pump pulses and produce a pulse train having a reduced repetition rate (Rr), where Rr=Rf/N, where Rf is the pump laser fundamental frequency (in this example 76 MHz) and N is a positive integer. The pulses output from the modulator gating device 33 are injected via optics 34 into the microstructured fiber 35”. Each of the pump pulses from the pulse train having the reduced repetition rate is a “burst”. Furthermore, Clowes discloses in paragraph [0048] that “The AOTF 63 can also be operated in burst mode, to transmit a burst of optical pulses.”
Regarding claims 2-4, 7-9, 13-17, 19 and 20, the applicant has argued similar points to those addressed with regards to claim 1 and the examiner rebuts similarly as above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 10-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clowes et al. (2009/0097512).

Regarding claim 1, Clowes et al. disclose: a modulator (33) configured to modulate pump laser radiation (from pump laser 31) comprising a train of radiation pulses to provide modulated pump laser radiation, the modulation being such to selectively provide one or more bursts of the pulses (Fig. 3, [0038]); and a hollow-core photonic crystal fiber (35) configured to receive the modulated pump laser radiation and excite a working medium contained within the hollow-core photonic crystal fiber so as to generate broadband radiation (Fig. 3, [0011], [0038]).

Regarding claim 5, Clowes et al. disclose: wherein the modulator comprises an opto-mechanical and/or electro-optical modulator ([0013]).

Regarding claim 6, Clowes et al. disclose: wherein the modulator comprises one or more selected from: one or more acoustic-optical filters, one or more flip/galvo mirrors, one or more motorized shutters or one or more rotating blades (acoustic-optical filters) ([0044]).

Regarding claim 10, Clowes et al. disclose: further comprising a pump laser (31) configured to output the train of pump pulses (Fig. 3, [0038]).

Regarding claim 11, Clowes et al. disclose: wherein the modulator is configured to receive a control signal, and modulate the pump laser radiation in dependence of the control signal (control signal inherently present in order to selectively control the repetition rate of pulses launched into the fiber) (Fig. 3, [0013], [0038]).

Regarding claim 12, Clowes et al. disclose: wherein the broadband radiation comprises a wavelength range of 200 nm to 2000 nm, or a sub-range of at least 400 nm within this range (supercontinuum from below 450 nm to greater than 2000 nm) ([0041]).

Regarding claim 18, the apparatus of claim 1 discloses the claimed method (see the rejection of claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clowes et al. (2009/0097512) in view of Almeida et al. (2013/0177031).

Regarding claim 2, Clowes et al. do not explicitly disclose: wherein a period between successive individual pulses of the train of radiation pulses prior to modulation is the same as a period between successive individual pulses of the burst of pulses of the modulated pump laser radiation.
Almeida et al. disclose: the modulator 18 can be configured to perform other functions in addition to or instead of pulse picking. For example, an AOM can be configured to selectively attenuate pulses in a pulse train, or to filter out or redirect pulses having different fundamental wavelengths ([0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clowes by using the modulator to selectively attenuate certain pulses in the pulse train in order to selectively control the generation of optical supercontinuum pulses within the hollow core photonic crystal fiber. The device as modified disclose: wherein a period between successive individual pulses of the train of radiation pulses prior to modulation is the same as a period between successive individual pulses of the burst of pulses of the modulated pump laser radiation (for example, middle three pulses in a train of ten pulses can be attenuated/removed so that the first four pulses and the last three pulses have the same period as the pulses prior to modulation).

Regarding claim 3, Clowes et al. do not explicitly disclose: wherein the modulation is such that a temporal delay between successive bursts is over 2 times greater than a temporal delay between successive individual pump pulses.
Almeida et al. disclose: the modulator 18 can be configured to perform other functions in addition to or instead of pulse picking. For example, an AOM can be configured to selectively attenuate pulses in a pulse train, or to filter out or redirect pulses having different fundamental wavelengths ([0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clowes by using the modulator to selectively attenuate certain pulses in the pulse train in order to selectively control the generation of optical supercontinuum pulses within the hollow core photonic crystal fiber. The device as modified disclose: wherein the modulation is such that a temporal delay between successive bursts is over 2 times greater than a temporal delay between successive individual pump pulses (for example, middle six pulses in a train of ten pulses can be attenuated/removed so that the temporal delay between the first two pulses and the last two pulse is over two times greater than the successive individual pulses).

Regarding claim 4, Clowes as modified disclose: configured so that the number of pump pulses per burst and the temporal delay between bursts is controllable (modulator can selectively attenuate pulses in a pulse train so that number of pump pulses per burst and delay between bursts is controllable) (see the rejection of claim 3).

Regarding claim 7, Clowes et al. do not explicitly disclose: wherein the modulator is configured to provide one or more intermediate pulses between successive bursts and/or provide a variable burst length of each burst.
Almeida et al. disclose: the modulator 18 can be configured to perform other functions in addition to or instead of pulse picking. For example, an AOM can be configured to selectively attenuate pulses in a pulse train, or to filter out or redirect pulses having different fundamental wavelengths ([0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clowes by using the modulator to selectively attenuate certain pulses in the pulse train in order to selectively control the generation of optical supercontinuum pulses within the hollow core photonic crystal fiber. The device as modified disclose: wherein the modulator is configured to provide one or more intermediate pulses between successive bursts and/or provide a variable burst length of each burst (any number of pulses can be attenuated in a train of pulse to form a pulse burst or intermediate pulse between bursts).

Regarding claim 19, the apparatus of claim 2 discloses the claimed method (see the rejection of claim 2).

Regarding claim 20, the apparatus of claim 3 discloses the claimed method (see the rejection of claim 3).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clowes et al. (2009/0097512) in view of Almeida et al. (2013/0177031) and Godfried et al. (2017/0307977).

Regarding claim 8, Clowes et al. as modified do not disclose: wherein one or more parameters of the one or more intermediate pulses and/or variable burst length is optimized for high uniformity of average output power of the radiation source over a time period of less than 60 seconds.
Godfried et al. disclose: controlling the power of the radiation source (or, for a pulsed radiation source, the pulse energy of each of pulse) according to Eq. (2) may be sufficient to reduce any variation in dose of radiation received by the substrate W ([0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clowes as modified by controlling the pulse energy of each pulse to reduce any variation in dose of radiation (uniformity of average output power) in order to obtain a more accurate measurement from the substrate.
Clowes as modified do not disclose: over a time period of less than 60 seconds.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a radiation source emitting a burst of pulses over a period of time. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the length of each time period by routine experimentation.

Regarding claim 9, Clowes et al. as modified do not disclose: wherein one or more parameters of the one or more intermediate pulses and/or variable burst length is optimized for high uniformity of average output power of the radiation source over a time period of less than 1 second.
Godfried et al. disclose: controlling the power of the radiation source (or, for a pulsed radiation source, the pulse energy of each of pulse) according to Eq. (2) may be sufficient to reduce any variation in dose of radiation received by the substrate W ([0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clowes as modified by controlling the pulse energy of each pulse to reduce any variation in dose of radiation (uniformity of average output power) in order to obtain a more accurate measurement from the substrate.
Clowes as modified do not disclose: over a time period of less than 60 seconds.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a radiation source emitting a burst of pulses over a period of time. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the length of each time period by routine experimentation.

Claim 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Clowes et al. (2009/0097512) in view of Quintanilha (2017/0184981).

Regarding claim 13, Clowes et al. disclose: the radiation source of claim 11 (see the rejection of claim 11).
Clowes et al. do not disclose: a substrate support configured to support a substrate; an optical system configured to direct the broadband radiation from the radiation source to the substrate; and a processor operable to generate the control signal.
Quintanilha et al. disclose: a metrology device, a substrate support configured to support a substrate; an optical system (330, 332) configured to direct the broadband radiation from the radiation source to the substrate; and a processor (340) operable to generate the control signal (Fig. 3, [0077]-[0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clowes by using the device in the inspection apparatus of Quintanilha (linking the processor (340) to the modulator of Clowes) in order to find defects on a semiconductor wafer.

Regarding claim 14, Clowes as modified disclose: wherein the processor is configured to synchronize generation of a burst of pulses with performance of a measurement by the metrology device (processor 340 of Quintanilha linked with the modulator of Clowes to synchronize generation of pulses) (see the rejection of claim 13).

Regarding claim 15, Clowes as modified disclose: wherein the metrology device is operable as scatterometer metrology apparatus (Quintanhilha, [0069]).

Regarding claim 16, Clowes as modified disclose: wherein the metrology device is operable as a level sensor or an alignment sensor (Quintanhilha, [0058]).

Regarding claim 17, Clowes as modified disclose: a lithographic apparatus comprising at least one metrology device as claimed in claim 16 for performing alignment and/or levelling metrology (Quintanhilha, [0058]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clowes et al. (2013/0188241) and Clowes et al. (2013/0208736).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828